DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0160521 A1 to WANG et al (hereinafter ‘WANG’) in view of US 2020/0202527 A1 to CHOI et al (hereinafter ‘CHOI’).
Regarding claim 1, WANG discloses a method of processing fundus image (Para [0007], wherein the disclosure provides a diabetic retinopathy recognition system based on fundus image.), the method comprising: receiving a collected fundus collected as different lesion attributes, may be used in parallel. Hereinafter, such a parallel diagnosis assistance system will be described.). WANG and CHOI are combinable because they both disclose fundus image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the first feature set and the second feature set indicate different lesion attributes of the collected fundus image of CHOI’s method with WANG’s in order to classify each fundus image data with its related diagnostic information e.g. the presence of a specific disease or whether a specific site is abnormal (Para [0176]).
Regarding claim 7, in the combination of WANG and CHOI, WANG discloses wherein after receiving the collected fundus image, the method further comprises: cropping the collected fundus image according to an information area of the collected fundus image; and preprocessing the cropped fundus image (Para [0016] and Fig. 5, wherein the area detection unit is configured to detect designated fundus areas in the target fundus image and the reference fundus image. The adjustment unit is configured to clip and resize, together as the cropping, the target fundus image and the reference fundus image. The normalization unit is configured to normalize, as preprocessing, the target fundus image and the reference fundus image.).
as different lesion attributes, may be used in parallel. Hereinafter, such a parallel diagnosis assistance system will be described.). WANG and CHOI are combinable because they both disclose fundus image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the first feature set and the second feature set indicate different lesion attributes of the collected fundus image of CHOI’s apparatus with WANG’s in order to classify each fundus image data with its related diagnostic information e.g. the presence of a specific disease or whether a specific site is abnormal (Para [0176]).
Regarding claim 14, in the combination of WANG and CHOI, WANG discloses wherein after performing the receiving the collected fundus image, the one or more processors further perform the following steps: cropping the collected fundus image together as the cropping, the target fundus image and the reference fundus image. The normalization unit is configured to normalize, as preprocessing, the target fundus image and the reference fundus image.).
Regarding claim 15, WANG discloses at least one non-transitory computer-readable storage medium storing computer-readable instructions (Para [0133], wherein all or part of the steps in the embodiments can be completed by a program to instruct related hardware, and the program can be stored in a computer readable storage medium.), which, when executed by one or more processors, causing the one or more processors to perform the following a method comprising: receiving a collected fundus image (Para [0059] and Fig. 4, wherein in some examples, a target fundus image and a reference fundus image may be the same (that is, a first input and a second input may be the same). In this case, even though only one fundus image taken from a patient is used); identifying the fundus image via a first neural network to generate a first feature set of the collected fundus image (Para [0053] and Fig. 4, wherein the artificial neural network 10A may be designed as a deep neural network. For example, in the first neural network 12, abstract image features may be extracted from a particular medical image (such as a fundus image), which may diagnose lesions like diabetic retinopathy.); identifying the fundus image via a second neural network to generate a second feature set of the collected fundus image (Para [0053] and Fig. 4, wherein the artificial neural as different lesion attributes, may be used in parallel. Hereinafter, such a parallel diagnosis assistance system will be described.). WANG and CHOI are combinable because they both disclose fundus image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the first feature set and the second feature set 

Allowable Subject Matter
Claims 2-6, 9-13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  The prior art or the prior art of record specifically, WANG and CHOI, does not disclose:
. . . . wherein the first feature set indicates a lesion type attribute of the collected fundus image, the second feature set indicates a lesion level attribute of the collected fundus image; wherein the inputting the combined feature set into the classifier to obtain the classification result comprises: inputting the combined feature set containing the lesion type attribute and the lesion level attribute into a multi-level classifier composed of a plurality class II classifiers according to a preset classification logic to obtain a multi-level classification result of the collected fundus image, of claims 2, 9 and 16 combined with other features and elements of the claims;
Claims 3, 10 and 17 depend from an allowable base claims and are thus allowable themselves;
  . . . . wherein the inputting the combined feature set into the classifier to obtain the classification result comprises: connecting a combined feature set of the left eye fundus image with a combined feature set of the right eye fundus image to generate a combined feature sequence of the collected fundus image; and inputting the combined feature sequence into the classifier to obtain the classification result, of claims 4, 11 and 18 combined with other features and elements of the claims;
 . . . .  wherein the inputting the combined feature set into the classifier to obtain the classification result comprises: connecting a combined feature set of the first view field left eye fundus image, a combined feature set of the second view field left eye fundus image, a combined feature set of the first view field right eye fundus image, with a combined feature set of the second view field right eye fundus image to generate the combined feature sequence of the collected fundus image; and inputting the combined feature sequence into the classifier to obtain the classification result, of claims 5, 12, and 19 combined with other features and elements of the claims;
. .  . . identifying a lesion level attribute of the collected fundus image via the second neural network, and outputting a lesion level vector of the fundus image, wherein, when a fundus lesion is set to comprise n levels of the lesion, the generated lesion level vector has a length of n-1, wherein, in the feature vector of an i-th level lesion, the i-th element and the elements prior to the i-th element are configured as 1 and the rest elements are configured as 0, of claims 6, 13 and 20 combined with other features and elements of the claims;
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731.  The examiner can normally be reached on Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662